 

Exhibit 10.1

 



Purchase Agreement



for



Land Use Right and Factory Facilities

  

This agreement is entered into between Ruili Group Co., Ltd. (hereinafter as
“Party A” or “Assignor”) and Ruili Group Ruian Auto Parts Co., Ltd. (hereinafter
as “Party B” or “Assignee”) on the date as shown on the signature page below.
Party A’s Entity Registration No. is 330381000002674 and its Legal
Representative is Mr. Xiaoping Zhang, Chairman of the Board. Party B’s Social
Credit Code is 9133038175906785XW and its Legal Representative is Ms. Jinrui Yu,
its Chief Operation Officer.

 

According to the Contract Laws and other applicable laws of the People’s
Republic of China (“PRC”), Party A and Party B through negotiation have reached
the following terms and conditions on the transfer of factory facilities and
land use right from Party A to Party B.

 



I.General

 

1.Party A owns factory facilities and land use rights for the facilities and
land located at No. 2666 Kaifaqu Avenue, Rui’an Economic Development Zone,
Rui’an City, Zhejiang Province PRC (“Development Zone Facility”). The building
area and ancillary site area shall be the same as shown in the property
ownership certificate for the facility and land use certificate. Party B has
complete understanding of the current use and conditions of the facility and
will purchase the Development Zone Facility as-is, which includes the
corresponding land use rights.

 

2.The ID numbers of property ownership certificate and land use certificate are
shown in the valuation report.

 

3.Party B intends to acquire Development Zone Facility and its corresponding
land use rights from Party A and Party A agrees to transfer such facility and
land use right to Party B.

 



 

 



 

II.Factory Facility Sales Price and Other Fees

 

1.According to the valuation report prepared by DTZ/Cushman & Wakefield, an
appraisal company approved by both Parties, as of March 1, 2016, the total
market value of the Development Zone Facility, which includes factory facilities
and the land use right associated with such facilities is at RMB 626,000,000
(“Valuation Price for Development Zone Facility”).

 

2.Party A agrees to transfer the Development Zone Facility to Party B at
Valuation Price for Development Zone Facility .

 

3.Party A and Party B entered into a Purchase Agreement for Land Use Right and
Factory Facilities in 2009 (“2009 Agreement”). According to the 2009 Agreement,
Party A transferred to Party B factory facilities and associated land use right
for facilities and land located at No. 1169 Yumeng Road, Rui’an Economic
Development Zone, Rui’an City, Zhejiang Province PR of China ( “Dongshan
Facility”). Party B paid considerations under the 2009 Agreement for Dongshan
Facility and has used the facilities and land since the 2009 Agreement. The
parties did not complete relevant procedures to change the property title and
the Dongshan Facility is currently not able to satisfy Party B’s operation
demands. Through negotiation and as agreed by the parties, the 2009 Agreement
shall be terminated on the same day this Agreement is executed. Party B shall
return the Dongshan Facility to Party A on its current condition within 15 days
of the termination of the 2009 Agreement and Party B agrees to transfer the
Dongshan Facility to Party A at Valuation Price for Dongshan Facility.

 

4.According to the valuation report prepared by DTZ/Cushman & Wakefield, as of
March 1, 2016, the total market value of the Dongshan Facility is at
RMB125,000,000 (“Valuation Price for Dongshan Facility”).

 

5.Upon the termination of the 2009 Agreement, the Parties further agree that the
transaction price that Party B shall pay to Party A under this Agreement shall
be RMB501,000,000 (“Purchase Price”), which represents the difference between
Valuation Price for Development Zone Facility and Valuation Price for Dongshan
Facility.

 

6.Party A shall be responsible for all taxes, fees and expenses incurred in the
process of transferring the Development Zone Facility and Dongshan Facility.

 



 

 



 

III.Payment, Term and Transfer of Ownership and Land Use Right

 

1.A portion of the Purchase Price in the amount of RMB481,000,000 shall be made
by Party B to Party A after the Agreement is executed but before June 30, 2016.
The remaining RMB20,000,000 shall be made within 10 days of completion of the
required procedures for transferring the title of the facilities and the land
use right.

 

2.Party A has transfer the right to use and manage Development Zone Facility to
Party B before the execution of this Agreement. The parties agree that within 15
days of the termination of 2009 Agreement, Party B shall return Dongshan
Facility as-is to Party A.

 



IV.Representations, Warranties and Covenants

 

1.Party A represents , warrants and covenants to Party B that it is the legal
owner of all facility and ancillary land use right of the Development Zone
Facility. Party A has the legal right to transfer the Development Zone Facility.

 

2.Party B covenants to Party A that it shall use the Development Zone Facility
for legal purposes only.

 



V.Breach of the Agreement

 

1.If Party B fails to make a payment on time according to this Agreement, Party
B shall pay Party A interest accrued for the amount payable under this
Agreement.

 

2.If Party A fails to transfer ownership or possession of the Development Zone
Facility to Party B according to this Agreement, Party A shall pay Party B
interest accrued for the amount paid by Party B under the Agreement according to
the then effective commercial loan interest rate.

 



VI.Dispute Resolution

 

The Parties shall attempt to resolve any dispute arising under or relating to
this Agreement through good faith negotiation. In the event a dispute cannot be
resolved, any claims should be brought to Wenzhou Intermediate People's Court.

 



 

 

 



VII.Miscellaneous

 

This Agreement shall become effective upon signing and applying the seals of
both Parties. This Agreement shall be executed in two counterparts, with each
party holding one counterpart.



 



 

 



Party A:   Party B: Representative: Xiaoping Zhang   Representative: Jinrui Yu
(Signature and Seal):   (Signature and Seal): Date: May 5, 2016   Date: May 5,
2016



 



 

 